The facts of this case are sufficiently stated in the opinion of the Court.
It seems the defendant, professing to be the owner of a bond on G. W. Hayes, to make title to a parcel of land in Cherokee, bargained and sold his interest in the same for the sum of $300 to the complainant, who thereupon, in consideration of a promise on the part of the defendant to get the bond and assign the same in proper form, paid the sum of $185.75 and gave his bonds for the residue of the purchase money. The equity of the bill rests upon the allegation that defendant has not assigned the bond as promised, nor in any other way made title to the land, but is now fraudulently insisting that he has done so, and is enforcing the collection of the purchase money. We have examined the testimony, especially the depositions of G. W. Hayes and N. Jarratt, and find the allegations of the bill sustained. The (436) defendant seems never to have had any bond or other assurance for title from Hayes or any one else which he could assign or transfer, and the complainant is therefore left entirely without title or security for title. It is unconscientious, therefore, in the defendant to enforce his demand for the residue of the purchase money or to keep the moneys that have been paid him upon the contract. It seems, however, that defendant had occupation of the land at the time of the agreement, which he delivered to plaintiff, and that plaintiff's son, claiming under the father, is still in possession. A condition precedent, therefore, to the relief which the bill asks is that the possession of the land now held by the so shall be again transferred to the defendant. Subject to this condition, we are of opinion the plaintiff is entitled to a decree for the moneys paid by him and interest, and to a perpetual injunction against the collection of the residue. A decree may be drawn in conformity with the opinion.
PER CURIAM.                                       Decree accordingly.
JUDGE MANLY being a stockholder in the Atlantic and North Carolina Railroad Company, took no part in the decision in McRae v. R. R., ante, 395, nor in any other where that corporation was concerned.
 *Page 1